Name: 81/1025/EEC: Commission Decision of 4 December 1981 approving a programme for wet fruit and vegetable preserves in Lower Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-12-23

 Avis juridique important|31981D102581/1025/EEC: Commission Decision of 4 December 1981 approving a programme for wet fruit and vegetable preserves in Lower Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 367 , 23/12/1981 P. 0043 - 0043****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 4 DECEMBER 1981 APPROVING A PROGRAMME FOR WET FRUIT AND VEGETABLE PRESERVES IN LOWER SAXONY PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE GERMAN TEXT IS AUTHENTIC ) ( 81/1025/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 22 SEPTEMBER 1980 THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY FORWARDED THE PROGRAMME FOR WET FRUIT AND VEGETABLE PRESERVES IN LOWER SAXONY AND ON 18 MAY 1981 PROVIDED ADDITIONAL DETAILS ; WHEREAS THIS PROGRAMME RELATES TO THE SECTOR OF FRUIT AND VEGETABLE PRESERVES AND PICKLED PRESERVES FOR : - THE CREATION OF FACILITIES FOR THE MANUFACTURE OF NEW PRODUCTS , - THE CONVERSION OF EXISTING INSTALLATIONS TO TECHNIQUES WHICH HANDLE THE PRODUCT MORE GENTLY , - THE CREATION OF FACILITIES FOR DEEP FREEZING AND STORAGE OF RAW MATERIALS , - THE CREATION OF FACILITIES FOR THE INTRODUCTION OF NEW TECHNOLOGIES , - INVESTMENTS FOR RESTRUCTURING OF PRODUCTION CAPACITY AND MARKETING ; WITH THE AIM OF DIVERSIFYING THE SUPPLY , IMPROVING ITS QUALITY , EXTENDING THE PROCESSING SEASON AND STABILIZING THE AREA CULTIVATED FOR VEGETABLES AS WELL AS ENCOURAGING COOPERATION BETWEEN THE UNDERTAKINGS IN ORDER TO HARMONIZE THEIR PRODUCT RANGES ; WHEREAS IT CONSTITUTES THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT THE DECISIONS TO BE TAKEN PURSUANT TO ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 CONCERNING COMMUNITY AID FOR PROJECTS IN PARTICULAR AS REGARDS VERIFYING THAT MARKETING OUTLETS FORESEEN IN THE PROGRAMME ARE IN FACT AVAILABLE FOR THE PROJECTED NEW PROCESSING CAPACITY IN THE FROZEN VEGETABLE SECTOR ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE SECTOR CONCERNED ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THAT REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR WET FRUIT AND VEGETABLE PRESERVES IN LOWER SAXONY , SUBMITTED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 22 SEPTEMBER 1980 AND SUPPLEMENTED ON 18 MAY 1981 , IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FEDERAL REPUBLIC OF GERMANY . DONE AT BRUSSELS , 4 DECEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION